ICJ_100_ImmunitySRCommHR_ECOSOC_NA_1999-04-29_ADV_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

DIFFERENCE RELATING TO IMMUNITY FROM
LEGAL PROCESS OF A SPECIAL RAPPORTEUR
OF THE COMMISSION ON HUMAN RIGHTS

ADVISORY OPINION OF 29 APRIL 1999

1999

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

DIFFEREND RELATIF À L’'IMMUNITÉ

DE JURIDICTION D’UN RAPPORTEUR SPECIAL
DE LA COMMISSION DES DROITS DE L'HOMME

AVIS CONSULTATIF DU 29 AVRIL 1999
Official citation:

Difference Relating to Immunity from Legal Process of a
Special Rapporteur of the Commission on Human Rights,
Advisory Opinion, 1. C.J. Reports 1999, p. 62

Mode officiel de citation:

Différend relatif à l'immunité de juridiction d'un rapporteur spécial
de la Commission des droits de l'homme, avis consultatif,
C.LJ. Recueil 1999, p. 62

 

Sales number
ISSN 0074-4441 N° de vente: 726
ISBN 92-1-070793-1

 

 

 
29 APRIL 1999

ADVISORY OPINION

DIFFERENCE RELATING TO IMMUNITY FROM
LEGAL PROCESS OF A SPECIAL RAPPORTEUR
OF THE COMMISSION ON HUMAN RIGHTS

DIFFEREND RELATIF À L’IMMUNITE
DE JURIDICTION D'UN RAPPORTEUR SPECIAL
DE LA COMMISSION DES DROITS DE L'HOMME

29 AVRIL 1999

AVIS CONSULTATIF
62

COUR INTERNATIONALE DE JUSTICE
ANNÉE 1999

29 avril 1999

DIFFEREND RELATIF À L'IMMUNITÉ
DE JURIDICTION D'UN RAPPORTEUR SPECIAL
DE LA COMMISSION DES DROITS DE L'HOMME

Paragraphe 2 de l'article 96 de la Charte et paragraphe 1 de l'article 65 du
Statut — Résolution 89 (I) de l’Assemblée générale autorisant le Conseil écono-
mique et social à demander des avis consultatifs — Section 30 de l’article VII de
la convention sur les privilèges et immunités des Nations Unies — Existence d'un
«différend» entre l'Organisation des Nations Unies et l'un de ses Membres
— Avis « accepté par les parties comme décisif» — Caractère consultatif de la
fonction de la Cour et dispositions conventionnelles particulières — « Question
juridique» — Question se posant «dans le cadre de [l'Jactivité» de l'organe
requérant.

Compétence et pouvoir discrétionnaire de la Cour pour donner un avis —
Absence de «raisons décisives» de refuser un tel avis.

Question sur laquelle l'avis est demandé — Divergences de vues — Formula-
tion arrêtée par le Conseil en tant qu'organe requérant.

Rapporteur spécial de la Commission des droits de l'homme — «Expert
en mission» — Applicabilité de la section 22 de l'article VI de la convention
générale — Circonstances propres au cas d'espèce — Question de savoir si les
paroles prononcées par le rapporteur spécial lors d'une interview l'ont été «au
cours de sa mission» — Rôle central du Secrétaire général pour déterminer si,
dans des circonstances données, un expert en mission jouit de l’immunité prévue
à l'alinéa b) de la section 22 — Contacts des rapporteurs spéciaux de la Com-
mission des droits de l'homme avec les médias — Interview donnée par le rap-
porteur spécial à la revue International Commercial Litigation — Mention
de la qualité de rapporteur spécial de l'intéressé dans le texte de l'interview —
Point de vue de la Commission elle-même.

Obligations juridiques de la Malaisie en l'espèce — Point de départ dans le
temps pour répondre à la question posée — Pouvoir et responsabilité du Secré-
taire général d'aviser le gouvernement d'un Etat Membre de sa conclusion sur
Vimmunité d'un agent — Conclusion créant une présomption ne pouvant être
écartée par les tribunaux nationaux que pour les motifs les plus impérieux —
Obligation pour les autorités gouvernementales de transmettre cette conclusion
aux tribunaux internes concernés — Immunité de « toute» juridiction au sens de

 

4

1999
29 avril
Rôle général
n° 100
IMMUNITÉ DE JURIDICTION (AVIS CONSULTATIF) 63

l'alinéa b) de la section 22 de la convention — Question préliminaire devant être
tranchée dans les meilleurs délais in \imine litis.

Exonération du rapporteur spécial de toute obligation financière.

Obligation pour le Gouvernement malaisien de transmettre l'avis consultatif
aux tribunaux nationaux concernés.

Demandes relatives à tout préjudice subi du fait d'actes de l'Organisation ou
de ses agents — Section 29 de l'article VII de la convention générale — Com-
portement attendu des agents des Nations Unies.

AVIS CONSULTATIF

Présents: M. ScHWEBEL, président; M. WEERAMANTRY, vice-président;
MM. Oba, BEDJAOUI, GUILLAUME, RANJEVA, HERCZEGH, SHI,
FLEISCHHAUER, KOROMA, VERESHCHETIN, MT Hiccins, MM. Parra-
ARANGUREN, KOOIMANS, REZEK, juges; M. VALENCIA-OsPINA, greffier.

Au sujet du différend relatif à l’immunité de juridiction d’un rapporteur spé-
cial de la Commission des droits de l’homme,

La Cour,
ainsi composée,
donne l'avis consultatif suivant:

1. La question sur laquelle un avis consultatif est demandé à la Cour est
énoncée dans la décision 1998/297 que le Conseil économique et social de
l'Organisation des Nations Unies (ci-après dénommé le « Conseil») a adoptée le
5 août 1998. Par une lettre en date du 7 août 1998, enregistrée au Greffe le
10 août 1998, le Secrétaire général de l’Organisation a officiellement commu-
niqué au greffier la décision prise par le Conseil de soumettre la question à la
Cour pour avis consultatif. La décision 1998/297, dont les textes français et
anglais certifiés conformes étaient joints à la lettre, est ainsi libellée:

«Le Conseil économique et social,

Ayant examiné la note du Secrétaire général sur les privilèges et immu-
nités du rapporteur spécial de la Commission des droits de l’homme chargé
de la question de l’indépendance des juges et des avocats!,

Considérant qu’un différend oppose l'Organisation des Nations Unies et
le Gouvernement malaisien, au sens de la section 30 de la convention sur
les privilèges et immunités des Nations Unies, au sujet de l’immunité de
juridiction de Dato’ Param Cumaraswamy, rapporteur spécial de la Com-
mission des droits de l’homme chargé de la question de l’indépendance des
juges et des avocats,

Rappelant \a résolution 89 (I) de l’Assemblée générale, en date du
11 décembre 1946,

1. Prie la Cour internationale de Justice de donner, à titre prioritaire, en
vertu du paragraphe 2 de l’article 96 de la Charte des Nations Unies et

! E/1998/94,
IMMUNITÉ DE JURIDICTION (AVIS CONSULTATIF) 64

conformément à la résolution 89 (1) de l’Assemblée générale, un avis
consultatif sur le point de droit concernant l’applicabilité de la section 22
de l’article VI de la convention sur les privilèges et immunités des Nations
Unies au cas de Dato’ Param Cumaraswamy, en tant que rapporteur spé-
cial de la Commission des droits de l’homme chargé de la question de
Pindépendance des juges et des avocats, en tenant compte des para-
graphes 1 à 15 de la note du Secrétaire général!, et sur les obligations juri-
diques de la Malaisie en l'espèce;

2. Invite le Gouvernement malaisien à veiller à ce que tous les jugements
prononcés et mesures prises sur cette question par les tribunaux malaisiens
soient suspendus jusqu’à ce que la Cour internationale de Justice ait rendu
son avis, qui sera accepté par les parties comme décisif.

| E/1998/94. »

Etaient également joints à la lettre les textes français et anglais certifiés con-
formes de la note du Secrétaire général datée du 28 juillet 1998 et intitu-
lée «Privilèges et immunités du rapporteur spécial de la Commission des
droits de l’homme chargé de la question de l'indépendance des juges et des
avocats», ainsi que ceux de ladditif, en date du 3 août 1998, à cette note
(E/1998/94/Add.1).

2. Par des lettres en date du 10 août 1998, le greffier a notifié la requête pour
avis consultatif à tous les Etats admis à ester devant la Cour, conformément au
paragraphe 1 de l’article 66 du Statut. Un exemplaire de la requête, dans sa
version bilingue imprimée établie par les soins du Greffe, a par la suite été
adressé à ces Etats.

3. Par une ordonnance en date du 10 août 1998, le juge doyen, faisant fonc-
tion de président de la Cour en vertu du paragraphe 3 de l’article 13 du Règle-
ment, a décidé que l'Organisation des Nations Unies et les Etats parties à la
convention sur les privilèges et immunités des Nations Unies adoptée par
l'Assemblée générale des Nations Unies le 13 février 1946 (ci-après dénommée
la «convention générale») étaient susceptibles de fournir des renseignements
sur la question, conformément au paragraphe 2 de l’article 66 du Statut. Par la
même ordonnance, le juge doyen, considérant que, pour fixer les délais de pro-
cédure, il était «nécessaire de tenir compte du fait que la requête pour avis
consultatif a[vait] été expressément présentée «à titre prioritaire»», a fixé, res-
pectivement, au 7 octobre 1998 la date d’expiration du délai dans lequel des
exposés écrits sur cette question pourraient être présentés à la Cour, conformé-
ment au paragraphe 2 de l’article 66 du Statut, et au 6 novembre 1998 la date
d’expiration du délai dans lequel des observations écrites sur les exposés écrits
pourraient être présentées, conformément au paragraphe 4 de l'article 66 du
Statut.

Le 10 août 1998, le greffier a adressé à l'Organisation des Nations Unies et
aux Etats parties à la convention générale la communication spéciale et directe
prévue au paragraphe 2 de l’article 66 du Statut.

4. Par une lettre en date du 22 septembre 1998, le conseiller juridique de
l'Organisation des Nations Unies a fait tenir au président de la Cour une copie
certifiée conforme de la version française amendée de la note du Secrétaire
général qui était jointe à la requête. Un rectificatif à la version française
imprimée de la requête pour avis consultatif a en conséquence été communiqué
à tous les Etats admis à ester devant la Cour.

5. Conformément au paragraphe 2 de l’article 65 du Statut, le Secrétaire

6
IMMUNITÉ DE JURIDICTION (AVIS CONSULTATIF) 65

général a communiqué à la Cour un dossier contenant des documents pouvant
servir à élucider la question; ces documents sont parvenus au Greffe en plu-
sieurs envois à compter du 5 octobre 1998.

6. Dans le délai fixé par l'ordonnance du 10 août 1998, des exposés écrits ont
été présentés par le Secrétaire général de l'Organisation des Nations Unies ainsi
que par l'Allemagne, le Costa Rica, les Etats-Unis d'Amérique, l'Italie, la
Malaisie, le Royaume-Uni et la Suède; le dépôt, le 12 octobre 1998, d’un
exposé écrit par la Grèce a été autorisé. Une lettre en rapport avec la question
considérée a aussi été reçue du Luxembourg le 29 octobre 1998. Des observa-
tions écrites sur les exposés ont été présentées, dans le délai prescrit, par le
Secrétaire général de l'Organisation des Nations Unies ainsi que par le Costa
Rica, les Etats-Unis d'Amérique et la Malaisie. Dès réception de ces exposés et
de ces observations, le greffier en a transmis le texte à tous les Etats ayant pris
part à la procédure écrite.

Le greffier a également transmis à ces Etats le texte de la note liminaire du
dossier de documents fourni par le Secrétaire général. Le président de la Cour
a par ailleurs accédé à une demande de la Malaisie tendant à obtenir commu-
nication de l’ensemble de ce dossier; sur les instructions du président, le greffier
adjoint a aussi fait tenir copie dudit dossier aux autres Etats ayant participé à
la procédure écrite, et le Secrétaire général en a été avisé.

7. La Cour a décidé de tenir, à compter du 7 décembre 1998, des audiences
au cours desquelles des exposés oraux pourraient être faits devant elle par
l'Organisation des Nations Unies et les Etats parties à la convention générale.

8. Conformément à l’article 106 du Règlement, la Cour a décidé de rendre
accessible au public le texte des exposés écrits et des observations écrites à la
date d'ouverture de la procédure orale.

9. Au cours d’audiences publiques tenues les 7 et 8 décembre 1998, la Cour
a entendu en leurs exposés oraux et dans l’ordre suivant:

pour l'Organisation M. Hans Corell, secrétaire général adjoint aux affaires
des Nations Unies: juridiques, conseiller juridique de l'Organisation
des Nations Unies,
M. Ralph Zacklin, sous-secrétaire général aux affaires
juridiques;
pour le Costa Rica:  S. Exc. M. José de J. Conejo, ambassadeur du Costa
Rica aux Pays-Bas,
M. Charles N. Brower, membre du cabinet White &

Case LLP;
pour l'Italie: M. Umberto Leanza, chef du service du contentieux
diplomatique du ministère des affaires étrangères ;
pour la Malaisie: Dato’ Heliliah bt Mohd Yusof, Solicitor General de
Malaisie,

sir Elihu Lauterpacht, C.B.E., Q.C., professeur hono-
raire de droit international à l’Université de Cam-
bridge.

La Cour ayant décidé d’autoriser un second tour d’exposés oraux, l’Organisa-
tion des Nations Unies, le Costa Rica et la Malaisie se sont prévalus de cette
faculté; au cours d’une audience publique tenue le 10 décembre 1998, M. Hans
Corell, S. Exc. M. José de J. Conejo, M. Charles N. Brower, Dato’ Heliliah bt
Mohd Yusof et sir Elihu Lauterpacht ont successivement été entendus.
IMMUNITÉ DE JURIDICTION (AVIS CONSULTATIF) 66

Des membres de la Cour ont posé des questions au représentant du Secré-
taire général, qui y a répondu oralement et par écrit. Copie des réponses four-
nies par écrit a été communiquée à tous les Etats ayant participé à la procédure
orale; la Malaisie a présenté des observations écrites sur ces réponses.

10. Aux termes de sa décision 1998/297, le Conseil a prié la Cour de
tenir compte, aux fins de l’avis consultatif sollicité, des circonstances
exposées aux «paragraphes | à 15 de la note du Secrétaire général»
(E/1998/94). Ces paragraphes se lisent comme suit:

«1. Dans sa résolution 22 A (D) du 13 février 1946, 1’ Assemblée
générale a adopté, en application de l’article 105, paragraphe 3, de la
Charte des Nations Unies, la convention sur les privilèges et immu-
nités des Nations Unies (ci-après dénommée la convention). Depuis,
cent trente-sept Etats Membres sont devenus parties à la convention,
dont les dispositions ont été intégrées à plusieurs centaines d’accords
relatifs aux sièges des Nations Unies et de ses organismes et aux acti-
vités que l’Organisation mène dans la quasi-totalité des pays du
monde.

2. La convention vise entre autres à protéger les différentes caté-
gories de personnes, y compris les «experts en mission pour l’Orga-
nisation des Nations Unies», contre toutes les formes d’intervention
des autorités nationales. En particulier, la section 22 b) de l’article VI
stipule que:

«Section 22. Les experts (autres que les fonctionnaires visés à
l'article V), lorsqu'ils accomplissent des missions pour lOrganisa-
tion des Nations Unies, jouissent, pendant la durée de cette mis-
sion, y compris le temps du voyage, des privilèges et immunités
nécessaires pour exercer leurs fonctions en toute indépendance. Ils
jouissent en particulier des privilèges et immunités suivants:

b) immunité de toute juridiction en ce qui concerne les actes
accomplis par eux au cours de leurs missions (y compris leurs
paroles et écrits). Cette immunité continuera à leur être
accordée même après que ces personnes auront cessé de rem-
plir des missions pour l'Organisation des Nations Unies.»

3. Dans son avis consultatif du 14 décembre 1989 relatif à l’Appli-
cabilité de la section 22 de l'article VI de la convention sur les privi-
lèges et immunités des Nations Unies («affaire Mazilu»), la Cour
internationale de Justice a décidé qu’un rapporteur spécial de la
Sous-Commission de la lutte contre les mesures discriminatoires et
de la protection des minorités de la Commission des droits de -

8
IMMUNITE DE JURIDICTION (AVIS CONSULTATIF) 67

l’homme était un «expert en mission» au sens de l’article VI de la
convention.

4. La Commission des droits de l’homme, dans sa résolution 1994/41
en date du 4 mars 1994 adoptée par le Conseil économique et social
dans sa décision 1994/251 du 22 juillet 1994, a nommé Dato’ Param
Cumaraswamy, juriste malaisien, rapporteur spécial chargé de la ques-
tion de l’indépendance des juges et des avocats. Le mandat du rappor-
teur spécial consiste notamment à enquêter sur certaines allégations
concernant l'indépendance du pouvoir judiciaire, des avocats et des
personnels auxiliaires de justice et à identifier et recenser ces alléga-
tions. M. Cumaraswamy a présenté à la Commission quatre rapports
sur l'exécution de son mandat (E/CN.4/1995/39, E/CN.4/1996/37,
E/CN.4/1997/32 et E/CN.4/1998/39). A sa cinquante-quatrième ses-
sion, ayant pris connaissance du troisième rapport de M. Cumaras-
wamy, dont un chapitre était consacré au contentieux dont il faisait
l'objet en Malaisie devant le tribunal civil, la Commission a renou-
velé le mandat de son rapporteur spécial pour une période de trois
ans.

5. En novembre 1995, le rapporteur spécial a accordé a /nterna-
tional Commercial Litigation — revue publiée au Royaume-Uni de
Grande-Bretagne et d’lrlande du Nord mais également diffusée en
Malaisie — un entretien au cours duquel il a commenté certaines
affaires qui avaient été portées devant les tribunaux malaisiens. A la
suite d’un article relatant cet entretien, deux entreprises commer-
ciales malaisiennes ont affirmé que ledit article contenait des termes
diffamatoires qui les avaient «exposées au scandale, à la haine et au
mépris du public». L’une et l’autre entreprise ont engagé des pour-
suites contre le rapporteur spécial et réclamé des dommages s’élevant
à 30 millions de ringgit (environ 12 millions de dollars chacune), «y
compris le paiement de dommages pour diffamation».

6. Agissant au nom du Secrétaire général, le conseiller juridique a
étudié les circonstances de l'entretien et les passages controversés de
l’article, et a déclaré que Dato’ Param Cumaraswamy avait donné
cet entretien en sa capacité officielle de rapporteur spécial sur l’indé-
pendance des juges et des avocats, que l’article faisait clairement
référence au mandat qui lui avait été confié par l'ONU et au mandat
global du rapporteur spécial consistant à enquêter sur les allégations
concernant l'indépendance du système judiciaire, et que les passages
cités avaient trait à ces allégations. Le 15 janvier 1997, dans une note
verbale adressée au représentant permanent de la Malaisie auprès de
l'Organisation des Nations Unies, le conseiller juridique a en consé-
quence «prié les autorités malaisiennes compétentes d’aviser sans
délai les tribunaux malaisiens que le rapporteur spécial bénéficiait de
l’immunité de juridiction» en ce qui concernait la plainte en ques-
tion. Le 20 janvier 1997, le rapporteur spécial a déposé une demande
auprés de la cour supérieure de Kuala Lumpur (cour chargée de
l'affaire en question) afin de consigner l’ordonnance du demandeur,

9
IMMUNITÉ DE JURIDICTION (AVIS CONSULTATIF) 68

au motif que les termes qui étaient à l’origine des poursuites judi-
Claires avaient été employés par M. Cumaraswamy dans le cadre de
sa mission pour les Nations Unies en sa qualité de rapporteur spécial
chargé de la question de l'indépendance des juges et des avocats. Le
7 mars 1997, le Secrétaire général a publié une note dans laquelle il
confirmait que «les termes sur lesquels le demandeur fondait sa
plainte dans cette affaire avaient été employés par le rapporteur spé-
cial dans le cadre de sa mission», et qu’en conséquence le Secrétaire
général «conservait à M. Dato’ Param Cumaraswamy son immu-
nité de juridiction à cet égard». Le rapporteur spécial a présenté
cette note à l’appui de la demande susmentionnée.

7. Le ministre des affaires étrangères a proposé de déposer un cer-
tificat auprès du tribunal et a discuté de cette question avec des
représentants du bureau des affaires juridiques, qui lui ont indiqué
que le texte provisoire énonçait les immunités du rapporteur spécial
de manière incomplète et incorrecte. Le 12 mars 1997, le ministre des
affaires étrangères a néanmoins déposé le certificat dans sa version
originale. La dernière phrase du document invitait le tribunal à
déterminer d’office si Pimmunité s’appliquait ou non dans le cas du
rapporteur spécial, en déclarant qu'elle s’appliquait «seulement en ce
qui concernait ses paroles et ses écrits dans le cadre de sa mission»
{non souligné dans le texte). En dépit des démarches effectuées par le
bureau des affaires juridiques, le certificat ne faisait aucune mention
de la note publiée quelques jours auparavant par le Secrétaire géné-
ral, note qui avait en outre été déposée auprès du tribunal, et ne pré-
cisait pas non plus que, s'agissant de décider si certaines paroles ou
actes d’un expert entraient dans le cadre de sa mission, la décision ne
pouvait être prise que par le Secrétaire général, était irréfutable et
devait donc être acceptée comme telle par le tribunal. Malgré les
demandes réitérées du conseiller juridique, le ministre des affaires
étrangères a refusé de modifier le texte du certificat ou de le com-
pléter comme l’en priait instamment l'Organisation des Nations
Unies.

8. Le 28 juin 1997, le juge compétent de la cour supérieure de
Kuala Lumpur a conclu qu’elle était «incapable de soutenir que
l'accusé était absolument protégé par l’immunité qu’il revendiquait»,
en partie parce qu’elle considérait que la note du Secrétaire général
était une simple «opinion» pouvant difficilement servir de preuve et
n’ayant aucune force contraignante, et que le certificat déposé par le
ministre des affaires étrangères «semblerait n’étre qu’une insipide
déclaration contenant un état de fait relevant du statut et du mandat
de l’accusé en sa qualité de rapporteur spécial et était controver-
sable». La cour a ordonné le rejet de la demande du rapporteur spé-
cial et le règlement des frais engagés, et ordonné aussi que le rappor-
teur spécial compense les dépens et présente son dossier de défense
dans un délai de quatorze jours. Le 8 juillet, la cour d’appel a rejeté
la demande de sursis à exécution présentée par M. Cumaraswamy.

10
IMMUNITÉ DE JURIDICTION (AVIS CONSULTATIF) 69

9. Les 30 juin et 7 juillet 1997, le conseiller juridique a adressé des
notes verbales au représentant permanent de la Malaisie, qu’il a ren-
contré ainsi que son adjoint. Dans la deuxième note verbale, le
conseiller juridique engageait notamment le Gouvernement malai-
sien à intervenir dans la procédure engagée afin que les frais liés à la
poursuite de la défense du dossier, y compris toutes les dépenses et
les frais taxés qui en résultent, soient à la charge du gouvernement;
à dégager la responsabilité de M. Cumaraswamy s'agissant des
dépenses qu’il devait déjà supporter ou qui lui étaient imputées en
raison de la procédure déjà engagée; et — pour prévenir l’accumula-
tion d’autres dépenses et d’autres frais et la nécessité d'organiser la
défense jusqu’à ce que la question de son immunité soit réglée entre
POrganisation des Nations Unies et le Gouvernement malaisien —
appuyer une demande tendant a ce que la cour supérieure suspende
la procédure jusqu’à ce qu’une décision soit prise. Le conseiller
juridique a renvoyé aux dispositions relatives au règlement des
différends liés à l'interprétation et à application de la convention
de 1946 et susceptibles de surgir entre l'Organisation et un Etat
Membre (visées à la section 30 de la convention), et a indiqué que,
si le gouvernement décidait qu’il ne pouvait ou ne voulait pas pro-
téger le rapporteur spécial ou dégager sa responsabilité comme cela
lui était demandé, il pourrait être considéré qu’un différend sur l’in-
terprétation desdites dispositions avait surgi entre l'Organisation
et le Gouvernement malaisien.

10. La section 30 de la convention se lit comme suit:

«Section 30. Toute contestation portant sur l'interprétation ou
application de la présente convention sera portée devant la Cour
internationale de Justice, à moins que, dans un cas donné, les
parties ne conviennent d’avoir recours à un autre mode de règle-
ment. Si un différend surgit entre l'Organisation des Nations
Unies, d’une part, et un Membre, d’autre part, un avis consultatif
sur tout point de droit soulevé sera demandé en conformité de
Particle 96 de la Charte et de l’article 65 du Statut de la Cour.
L’avis de la Cour sera accepté par les parties comme décisif. »

11. Le 10 juillet, un autre procès a été engagé contre le rapporteur
spécial par l’un des avocats dont le nom était mentionné dans l’ar-
ticle mentionné plus haut (voir par. 5). L’avocat se fondait sur les
mêmes passages de l'entretien et demandait des dommages s’élevant
à 60 millions de ringgit (24 millions de dollars). Le 11 juillet, le
Secrétaire général a publié une note correspondant a celle datée du
7 mars 1997 (voir plus haut, par. 6) et a également adressé au repré-
sentant permanent de la Malaisie une note verbale dont le texte était
à peu près identique, demandant qu’elle soit présentée officiellement
au tribunal compétent par le gouvernement.

12. Les 23 octobre et 21 novembre 1997, d’autres demandeurs ont

11
IMMUNITÉ DE JURIDICTION (AVIS CONSULTATIF) 70

engagé un troisième et un quatrième procès contre le rapporteur spé-
cial, réclamant respectivement les sommes de 100 et 60 millions
de ringgit (soit 40 et 24 millions de dollars). Les 27 octobre et 22 no-
vembre 1997, le Secrétaire général a publié des documents identiques
certifiant l’immunité du rapporteur spécial.

13. Le 7 novembre 1997, le Secrétaire général a informé le premier
ministre de ce qu’un différend semblait opposer l'Organisation des
Nations Unies et le Gouvernement malaisien et il a évoqué la possi-
bilité d’en saisir la Cour internationale de Justice, conformément à la
section 30 de la convention. Pour autant, le 19 février 1998, la Cour
fédérale de Malaisie a rejeté la demande d’appel de M. Cuma-
raswamy, arguant que ce dernier n’est pas une entité souveraine ou
un diplomate à part entière mais un simple «informateur à temps
partiel non rémunéré».

14. Le Secrétaire général a alors nommé un envoyé spécial,
M° Yves Fortier (Canada), qui, les 26 et 27 février 1998, s’est rendu
en visite officielle à Kuala Lumpur pour parvenir à un accord avec
le Gouvernement malaisien en vue de saisir conjointement la Cour.
Après cette visite, le 13 mars 1998, le ministre malaisien des affaires
étrangères a informé l’envoyé spécial que son gouvernement souhai-
tait régler l’affaire à l’amiable. Pour ce faire, le bureau des affaires
juridiques a proposé les termes d’un règlement dans ce sens, le
23 mars 1998, et un projet d’accord, le 26 mai 1998. Le Gouverne-
ment malaisien a réussi à suspendre les quatre procès jusqu’en sep-
tembre 1998, mais aucun règlement définitif n’est intervenu. Pendant
toute cette période, le Gouvernement malaisien a maintenu que,
pour négocier un règlement, M° Fortier devait revenir à Kuala Lum-
pur. L’intéressé préférait ne faire le voyage qu’une fois conclu un
accord préliminaire entre les parties, mais le premier ministre malai-
sien ayant demandé que l’envoyé spécial revienne dès que possible, le
Secrétaire général lui a demandé de retourner en Malaisie.

15. M° Fortier a effectué une deuxième visite officielle à Kuala
Lumpur du 25 au 28 juillet 1998, à l'issue de laquelle il a conclu que
le Gouvernement malaisien n’était disposé ni à régler l'affaire ni à en
établir un exposé conjoint à présenter au Conseil économique et
social à sa session en cours. L’envoyé spécial lui a donc fait savoir
que l'affaire devrait être portée devant le Conseil afin que celui-ci
sollicite un avis consultatif de la Cour. L'ONU avait épuisé tous les
moyens de parvenir soit à un règlement négocié, soit a un exposé
conjoint de l’affaire à soumettre à la Cour par l'entremise du Conseil.
A ce propos, le Gouvernement malaisien a reconnu le droit de
l'Organisation de porter l'affaire devant le Conseil pour demander
un avis consultatif conformément à la section 30 de la convention,
fait savoir à l’envoyé spécial du Secrétaire général que l’Organisa-

12
IMMUNITÉ DE JURIDICTION (AVIS CONSULTATIF) 71

tion devrait faire le nécessaire à cet effet et indiqué qu’il présenterait
son propre exposé de l'affaire à la Cour, mais ne s’opposait pas à ce
que celle-ci en soit saisie par l'intermédiaire du Conseil.»

*

11. Le dossier de documents soumis à la Cour par le Secrétaire général
(voir paragraphe 5 ci-dessus) contient en outre les informations suivantes
à prendre en compte pour comprendre la demande soumise à la Cour.

12. L'article publié dans le numéro de novembre 1995 de la revue
International Commercial Litigation, dont il est fait mention au para-
graphe 5 de la note du Secrétaire général citée ci-dessus, a été écrit par
M. David Samuels et est intitulé «Malaysian Justice on Trial» («La jus-
tice malaisienne au banc des accusés»). Cet article porte une appréciation
critique sur le système judiciaire de la Malaisie eu égard à certaines déci-
sions prises par les tribunaux de ce pays. Divers juristes malaisiens inter-
viewés ont, selon l’article, indiqué qu’ils craignaient que, du fait de ces
décisions, les investisseurs et les industriels étrangers perdent la confiance
qu'ils avaient toujours eue dans l'intégrité du système judiciaire de la
Malaisie.

13. C’est dans ce contexte que M. Cumaraswamy, dont il est fait men-
tion à plusieurs reprises dans l’article en sa qualité de rapporteur spécial
des Nations Unies sur la question de l’indépendance des juges et des avo-
cats, a été invité à formuler des observations. Evoquant une affaire déter-
minée (l'affaire Ayer Molek), il a déclaré qu’elle apparaissait comme «un
exemple très clair, voire éclatant, de choix du Juge», en insistant toutefois
sur le fait qu’il n’avait pas achevé son enquête.

Selon l’article, M. Cumaraswamy a également affirmé ce qui suit:

«L'on ne compte plus les plaintes selon lesquelles des personna-
lités haut placées dans le monde de l’industrie et du commerce sont
en mesure de manipuler le système judiciaire malaisien.»

Il a ajouté: «mais je ne veux qu'aucune des personnes en cause pense que
je me suis déjà fait une opinion à ce sujet». I] a en outre indiqué:

«[I]l ne serait pas juste de désigner nommément telle ou telle per-
sonne mais les hommes d’affaires étrangers basés en Malaisie
s'inquiètent quelque peu, surtout ceux qui sont parties à des litiges
en cours.»

14. Le 18 décembre 1995, deux entreprises commerciales et leur
conseiller juridique ont adressé à M. Cumaraswamy des lettres dans les-
quelles ils faisaient valoir qu'ils avaient été diffamés par ses déclarations
figurant dans l’article susmentionné, car, soutenaient-ils, ils étaient mani-
festement accusés de corruption dans l’affaire Ayer Molek. Ils ont indiqué
à M. Cumaraswamy qu'ils «n’avaient d’autre choix que d’engager une
action en diffamation contre lui» et ont ajouté:

13
IMMUNITÉ DE JURIDICTION (AVIS CONSULTATIF) 72

«Il importe que soient prises, de la manière la plus rapide et effi-
cace possible, toutes les mesures propres à réduire le préjudice qui ne
cesse d’être porté à [notre] réputation personnelle et commerciale,
qui est de portée mondiale. »

15. Le 28 décembre 1995, au vu des lettres précitées, le Secrétariat de
l'Organisation des Nations Unies a adressé une note verbale à la mission
permanente de la Malaisie à Geneve, l’invitant à aviser les autorités
malaisiennes compétentes de l’immunité de juridiction du rapporteur spé-
cial et priant lesdites autorités d’en aviser à leur tour les tribunaux malai-
siens. Ce fut la première d’une série de communications analogues, conte-
nant la même conclusion, adressées par le Secrétaire général ou en son
nom — dont certaines l’ont été une fois engagée la procédure devant les
tribunaux (voir paragraphes 6 et suivants de la note du Secrétaire géné-
ral, reproduits au paragraphe 10 ci-dessus).

16. Le 12 décembre 1996, les deux entreprises commerciales ont déposé
devant la High Court de Kuala Lumpur une assignation à comparaître
adressée à M. Cumaraswamy, qui était accompagnée d’un exposé de leur
demande. Elles ont réclamé des dommages-intérêts, y compris des dom-
mages-intérêts punitifs, du chef de diffamation verbale et écrite, et ont
sollicité une injonction ordonnant à M. Cumaraswamy de s’abstenir à
l’avenir de toute diffamation à leur encontre.

17. Comme il est dit dans la note du Secrétaire général citée au
paragraphe 10 ci-dessus, trois autres procès ont été intentés contre
M. Cumaraswamy à la suite des déclarations faites par celui-ci à la revue
International Commercial Litigation.

Le Gouvernement de la Malaisie n’a pas transmis aux tribunaux malai-
siens les textes exprimant la conclusion du Secrétaire général selon laquelle
M. Cumaraswamy jouissait de l’immunité de juridiction.

La High Court de Kuala Lumpur n’a pas statué in limine litis sur
limmunité de M. Cumaraswamy mais a rendu un jugement par lequel
elle s’est déclarée compétente pour connaître au fond de l’affaire dont elle
était saisie, y compris pour déterminer si M. Cumaraswamy pouvait se
prévaloir d’une quelconque immunité. Ce jugement a été confirmé par la
cour d’appel, puis par la Cour fédérale de Malaisie.

18. Comme indiqué au paragraphe 4 de la note du Secrétaire général
citée plus haut, le rapporteur spécial a fait régulièrement rapport à la
Commission des droits de l’homme (ci-après dénommée la «Commis-
sion»).

Dans son premier rapport (E/CN.4/1995/39), en date du 6 février 1995,
M. Cumaraswamy n’a pas fait mention de contacts avec les médias. Par
sa résolution 1995/36 du 3 mars 1995, la Commission a accueilli ce rap-
port avec satisfaction et a pris note des méthodes de travail qui étaient
décrites aux paragraphes 63 4 93 de celui-ci.

Dans son deuxième rapport (E/CN.4/1996/37), en date du 1°" mars
1996, le rapporteur spécial a évoqué l’affaire Ayer Molek et une déclara-
tion critique faite à la presse le 21 août 1995 par le conseil de l’ordre des

14
IMMUNITE DE JURIDICTION (AVIS CONSULTATIF) 73

avocats malaisien. Le rapport comporte aussi la citation suivante, tirée
d’une déclaration faite à la presse par M. Cumaraswamy le 23 août 1995:

«On se plaint de tous côtés que certaines personnalités malai-
siennes haut placées, notamment dans le commerce et les affaires,
manipulent le système judiciaire national et compromettent ainsi
l'administration normale de la justice par les tribunaux en toute
indépendance et en toute impartialité.

En vertu du mandat qui m’a été confié par la Commission des
droits de l’homme de l'Organisation des Nations Unies, il est de mon
devoir d’enquéter sur ces plaintes et de faire rapport à la Commis-
sion, si possible à sa cinquante-deuxième session, l’an prochain.
Pour me faciliter la tâche, je rechercherai le concours de tous ceux
qui ont part à l’administration de la justice, y compris le gouverne-
ment, auquel il est demandé, dans le cadre de mon mandat, de me
prêter son concours et son aide.»

Par sa résolution 1996/34 du 19 avril 1996, la Commission a pris acte de
ce rapport et pris note des méthodes de travail du rapporteur spécial.

Dans son troisième rapport (E/CN.4/1997/32), en date du 18 février
1997, le rapporteur spécial a informé la Commission de l'article paru
dans la revue International Commercial Litigation et des procès qui lui
avaient été intentés, ainsi qu’à l’auteur, à l'éditeur et à d’autres per-
sonnes. I] a aussi évoqué les notifications faites par le conseiller juri-
dique de l’Organisation des Nations Unies aux autorités malaisiennes.
Par sa résolution 1997/23 du 11 avril 1997, la Commission a pris acte
du rapport et pris note des méthodes de travail du rapporteur spécial;
elle a prorogé son mandat pour une nouvelle période de trois ans.

Dans son quatrième rapport (E/CN.4/1998/39), en date du 12 février
1998, le rapporteur spécial a rendu compte des faits nouveaux survenus
en ce qui concerne les procès qui lui avaient été intentés. La Commission,
par sa résolution 1998/35 du 17 avril 1998, a, de façon analogue, pris acte
de ce rapport et pris note des méthodes de travail y exposées.

*

19. Comme indiqué ci-dessus (voir paragraphe 1), le Secrétaire général
avait joint à sa note un additif (E/1998/94/Add.1); celui-ci est ainsi
rédigé :

«Au paragraphe 14 de la note du Secrétaire général relative aux
privilèges et immunités du rapporteur spécial de la Commission des
droits de l’homme chargé de la question de l’indépendance des juges
et avocats (E/1998/94), il est dit que le «Gouvernement malaisien a
réussi à suspendre les quatre procès jusqu’en septembre 1998». Le
Secrétaire général a été informé à cet égard que, le 1° août 1998, un
avis de taxation des dépenses et frais de justice, daté du 28 juillet
1998 et signé par le greffier adjoint de la Cour fédérale, avait été
signifié à Dato’ Param Cumaraswamy, l’informant que le montant

15
IMMUNITÉ DE JURIDICTION (AVIS CONSULTATIF) 74

des frais afférents à la requête formée auprès de la Cour fédérale
serait mis en recouvrement le 18 septembre 1998. Le montant réclamé
s'élève à 310000 ringgit (soit 77500 dollars des Etats-Unis). Le
méme jour a également été signifié 4 Dato’ Param Cumaraswamy un
avis daté du 29 juillet 1998 et signé par le greffier de la cour d’appel,
l’informant que le montant des dépenses du demandeur serait mis en
recouvrement le 4 septembre 1998. Le montant réclamé dans ce
deuxième avis s'élève 4 550000 ringgit (137 500 dollars des Etats-
Unis).»

* *

20. Le Conseil a examiné la note du Secrétaire général (E/1998/94) lors
des quarante-septiéme et quarante-huitième séances de sa session de fond
de 1998, tenues le 31 juillet 1998. A cette occasion, l’observateur de la
Malaisie a contesté certaines affirmations figurant aux paragraphes 7, 14
et 15 de la note. Cette note s’achevait par un paragraphe 21 contenant les
deux questions que le Secrétaire général suggérait de soumettre à la Cour
pour avis consultatif:

«21. …

«Considérant le différend qui oppose l'Organisation des Nations
Unies et le Gouvernement malaisien au sujet de ’immunité de
juridiction de M. Dato’ Param Cumaraswamy, rapporteur spécial
chargé de la question de l'indépendance des juges et des avocats,
en ce qui concerne certaines paroles prononcées par l’intéressé:

1. À la seule réserve de la section 30 de la convention sur les
priviléges et immunités des Nations Unies, le Secrétaire général de
l'Organisation des Nations Unies a-t-il exclusivement autorité pour
déterminer si lesdites paroles ont été prononcées au cours d’une
mission pour l'Organisation, au sens de la section 22 b) de la
convention?

2. Conformément à la section 34 de la convention, dès lors
que le Secrétaire général a déterminé que les paroles ont été pro-
noncées au cours d’une mission et décidé de maintenir, ou de
ne pas lever, l’immunité de juridiction, le gouvernement d’un Etat
Membre partie à la convention est-il tenu d’une obligation de
donner effet à cette immunité auprès des tribunaux nationaux et,
s’il ne le fait pas, d’assumer la responsabilité de toutes poursuites
judiciaires qui viseraient ces paroles, ainsi que les frais et dépens
et les dommages-intérêts qui pourraient en découler”?

Le 5 août 1998, lors de la quarante-neuvième séance, le Conseil a exa-
miné et adopté sans vote un projet de décision présenté par son vice-

président à l'issue de consultations officieuses, dont le texte, après avoir
fait référence à la section 30 de la convention générale, priait la Cour de

16
IMMUNITÉ DE JURIDICTION (AVIS CONSULTATIF) 75

donner un avis consultatif sur la question qui y était formulée et invitait
le Gouvernement malaisien à veiller à ce que

«tous les jugements prononcés et mesures prises sur cette ques-
tion par les tribunaux malaisiens soient suspendus jusqu’à ce que la
Cour … ait rendu son avis, qui sera accepté par les parties comme
décisif» (E/1998/L.49/Rev.1).

A cette séance, l’observateur de la Malaisie réitéra les critiques qu’il avait
précédemment émises a l’encontre des paragraphes 7, 14 et 15 de la note
du Secrétaire général; mais il ne fit aucune remarque sur les termes de la
question à poser à la Cour, telle que désormais formulée par le Conseil.
Ayant été ainsi adopté, le projet est devenu la décision 1998/297 (voir para-
graphe 1 ci-dessus).

#k  *

21. Pour ce qui est des faits survenus postérieurement à la présentation
de la requête pour avis consultatif, et, plus précisément, de l’état des pro-
cédures pendantes devant les tribunaux malaisiens, la Malaisie a fourni à
la Cour les informations suivantes:

«les audiences au cours desquelles devaient être examinées les de-
mandes de sursis à statuer déposées dans trois des quatre affaires
ont été reportées au 9 février 1999. À cette date, ces affaires seront
de nouveau évoquées et les demandeurs se joindront à la requête ten-
dant à les renvoyer une nouvelle fois jusqu’à ce que la Cour ait donné
son avis consultatif et jusqu’à ce que tous les intéressés aient eu le
temps d'examiner les conséquences de cet avis.

Il en va de même de la première des quatre affaires, à ceci près
qu'elle doit être évoquée le 16 décembre [1998]. Néanmoins, elle sera
alors traitée de la même manière que les trois autres. Quant à la
liquidation des dépens, il a également été sursis aux obligations du
défendeur à cet égard et cet aspect de l’affaire sera renvoyé et exa-
miné dans les mêmes conditions.»

*
* *

22. Le Conseil a demandé le présent avis consultatif en application des
dispositions du paragraphe 2 de l’article 96 de la Charte des Nations
Unies. Ce paragraphe prévoit que des organes de l'Organisation, autres
que l’Assemblée générale ou le Conseil de sécurité,

«qui peuvent, à un moment quelconque, recevoir de l’Assemblée
générale une autorisation à cet effet ont également le droit de deman-
der à la Cour des avis consultatifs sur des questions juridiques qui se
poseraient dans le cadre de leur activité».

Le paragraphe 1 de l’article 65 du Statut de la Cour dispose que
«{lja Cour peut donner un avis consultatif sur toute question juri-

17
IMMUNITE DE JURIDICTION (AVIS CONSULTATIF) 76

dique, a la demande de tout organe ou institution qui aura été auto-
risé par la Charte des Nations Unies ou conformément a ses dispo-
sitions a demander cet avis».

23. Dans sa décision 1998/297, le Conseil rappelle que l’Assemblée
générale, par sa résolution 89 (1), l’a autorisé à demander des avis consul-
tatifs, et il se réfère expressément au fait

«qu’un différend oppose l'Organisation des Nations Unies et le
Gouvernement malaisien, au sens de la section 30 de la convention
sur les privilèges et immunités des Nations Unies, au sujet de l’immu-
nité de juridiction de Dato’ Param Cumaraswamy, rapporteur spé-
cial de la Commission des droits de l’homme chargé de la question
de l’indépendance des juges et des avocats».

24. C’est la première fois que la Cour reçoit une demande d’avis
consultatif se référant a la section 30 de l’article VIII de la convention
générale, aux termes de laquelle

«{tloute contestation portant sur l'interprétation ou l'application de
la présente convention sera portée devant la Cour internationale de
Justice, à moins que, dans un cas donné, les parties ne conviennent
d’avoir recours à un autre mode de règlement. Si un différend surgit
entre l'Organisation des Nations Unies, d’une part, et un Membre,
d’autre part, un avis consultatif sur tout point de droit soulevé sera
demandé en conformité de l’article 96 de la Charte et de l’article 65
du Statut de la Cour. L’avis de la Cour sera accepté par les parties
comme décisif. »

25. Cette disposition prévoit l’exercice par la Cour de sa fonction
consultative lorsqu'un différend oppose l'Organisation des Nations Unies
à l’un de ses Membres. Au cas particulier, un tel différend existe, mais ce
fait ne modifie pas le caractère consultatif de la fonction de la Cour, qui
est régie par les termes de la Charte et du Statut. Ainsi que la Cour la dit
dans son avis du 12 juillet 1973,

«[lPexistence, en arrière-plan, d’un différend et de parties que l’avis
de la Cour peut affecter ne modifie ... pas le caractère consultatif de
la fonction de la Cour, consistant à répondre aux questions qui lui
sont posées. » (Demande de réformation du jugement n° 158 du Tri-
bunal administratif des Nations Unies, avis consultatif, C.J. Recueil
1973, p. 171, par. 14).

Le paragraphe 2 de la décision par laquelle le Conseil demande l’avis
consultatif reprend textuellement la disposition de la section 30 de l’ar-
ticle VIII de la convention générale qui prévoit que l’avis «sera accepté
par les parties comme décisif». Toutefois, cela ne saurait davantage
affecter le caractère de la fonction que la Cour remplit en donnant son
avis consultatif, Comme la Cour l’a dit dans son avis consultatif du
23 octobre 1956 à propos d’une formulation analogue contenue à l’ar-

18
IMMUNITÉ DE JURIDICTION (AVIS CONSULTATIF) 77

ticle XII du statut du Tribunal administratif de l'Organisation internatio-
nale du Travail, cet effet «décisif» ou «obligatoire»

«dépasse la portée attachée par la Charte et le Statut de la Cour à un
avis consultatif ... Elle n’affecte en rien le mode selon lequel la Cour
fonctionne: celui-ci reste fixé par son Statut et son Règlement. Elle
n’affecte ni le raisonnement par lequel la Cour formera son opinion,
ni le contenu de l’avis lui-même.» (Jugements du Tribunal adminis-
tratif de l'OIT sur requêtes contre l'Unesco, avis consultatif, CL J.
Recueil 1956, p. 84.)

Une distinction doit ainsi être établie entre le caractère consultatif de la
fonction de la Cour et les effets particuliers que les parties à un différend
existant peuvent souhaiter attribuer, dans leurs relations mutuelles, à un
avis consultatif de la Cour, qui, «comme tell], ... ne saurait avoir d’effet
obligatoire» ({nterprétation des traités de paix conclus avec la Bulgarie,
la Hongrie et la Roumanie, première phase, avis consultatif, C.L.J. Recueil
1950, p. 71). Ces effets particuliers, étrangers à la Charte et au Statut qui
fixent les règles de fonctionnement de la Cour, découlent d’accords dis-
tincts ; en l’espèce, la section 30 de l’article VIII de la convention générale
dispose que «[Ij’avis de la Cour sera accepté par les parties comme déci-
sif». Cette conséquence a été expressément reconnue par l'Organisation
des Nations Unies et par la Malaisie.

Fa

26. Le pouvoir qu’a la Cour de donner des avis consultatifs découle du
paragraphe 2 de l’article 96 de la Charte et de l’article 65 du Statut (voir
paragraphe 22 ci-dessus). Ces deux dispositions exigent que la question
qui constitue l’objet de la demande soit une «question juridique». Cette
condition est satisfaite en l’espèce, comme tous les participants à la pro-
cédure l’ont reconnu, car l’avis consultatif sollicité a trait a l’interpréta-
tion de la convention générale et à son application aux circonstances du
cas du rapporteur spécial, Dato’ Param Cumaraswamy. Aussi bien la
Cour a-t-elle déclaré, dans son avis consultatif du 28 mai 1948, que
«[flixer la portée d’un texte conventionnel ... est un problème d’interpré-
tation et, partant, une question juridique» (Conditions de l'admission
d'un Etat comme Membre des Nations Unies (article 4 de la Charte),
avis consultatif, 1948, C.LJ. Recueil 1947-1948, p. 61).

27. Le paragraphe 2 de l’article 96 de la Charte précise en outre que les
questions juridiques sur lesquelles portent les demandes d’avis consultatif
émanant des organes de l'Organisation des Nations Unies et des institu-
tions spécialisées ayant reçu une autorisation à cet effet doivent se poser
«dans le cadre de leur activité». Aucun participant à la présente procé-
dure n’a contesté que cette condition soit remplie en l’espèce. La Cour
estime que les questions juridiques qui lui sont soumises par le Conseil
dans sa demande concernent l’activité de la Commission puisqu’elles ont
trait au mandat de son rapporteur spécial nommé pour

19
IMMUNITÉ DE JURIDICTION (AVIS CONSULTATIF) 78

«soumettre toute allégation sérieuse [qui lui serait transmise] à un
examen … et identifier et recenser … les atteintes portées à l’indépen-
dance du pouvoir judiciaire, des avocats et des personnels et auxi-
liaires de justice».

Les activités de M. Cumaraswamy en tant que rapporteur et les questions
d’ordre juridique qu’elles posent se rattachent au fonctionnement de la
Commission; en conséquence, elles entrent dans le cadre de l’activité du
Conseil, puisque la Commission est l’un de ses organes subsidiaires. La
Cour était parvenue à la même conclusion dans une affaire analogue,
lorsqu'elle a donné son avis consultatif du 15 décembre 1989, également
à la demande du Conseil, sur lApplicabilité de la section 22 de l'ar-
ticle VI de la convention sur les privilèges et immunités des Nations Unies
(CEJ. Recueil 1989, p. 187, par. 28).

+

28. Comme la Cour l’a dit dans son avis consultatif du 30 mars 1950,
le caractère permissif de l’article 65 du Statut «donne à la Cour le pou-
voir d’apprécier si les circonstances de l’espèce sont telles qu’elles doivent
la déterminer à ne pas répondre à une demande d’avis» (/nterprétation
des traités de paix conclus avec la Bulgarie, la Hongrie et la Roumanie,
première phase, avis consultatif, C.1.J. Recueil 1950, p. 72). Un tel pou-
voir discrétionnaire n’existe pas quand la Cour n’est pas compétente pour
répondre à la question qui constitue l’objet de la requête, par exemple
parce qu’il ne s’agit pas d’une «question juridique». Dans ce cas «la
Cour n’a pas de pouvoir discrétionnaire en la matière: elle doit refuser de
donner l’avis qui lui est demandé» (Certaines dépenses des Nations Unies
(article 17, paragraphe 2 de la Charte), avis consultatif, C.1.J. Recueil
1962, p. 155; voir Licéité de l'utilisation des armes nucléaires par un Etat
dans un conflit armé, C.1.J. Recueil 1996 (I), p. 73, par. 14). Toutefois, la
Cour a ajouté dans son avis consultatif du 20 juillet 1962 que «même s’il
s'agit d’une question juridique, à laquelle la Cour a indubitablement
compétence de répondre, elle peut néanmoins refuser de le faire» (C.LJ.
Recueil 1962, p. 155).

29. Dans son avis consultatif du 30 mars 1950, la Cour a précisé que
la réponse qu’elle apportait en tant qu’organe des Nations Unies a
une requête pour avis consultatif «constitu[ait] une participation de la
Cour … à l’action de l'Organisation et, [qu’Jen principe, elle ne devrait pas
être refusée» (/nterprétation des traités de paix conclus avec la Bulgarie, la
Hongrie et la Roumanie, première phase, avis consultatif, C.LJ. Recueil
1950, p. 71); par ailleurs, dans son avis consultatif du 20 juillet 1962, la
Cour, citant son avis consultatif du 23 octobre 1956, a souligné «qu'il
faudrait «des raisons décisives» pour l’amener à opposer un refus à une
demande d’avis consultatif» (Certaines dépenses des Nations Unies (ar-
ticle 17, paragraphe 2, de la Charte), avis consultatif, C1J. Recueil
1962, p. 155). (Voir également, par exemple, Applicabilité de la section 22
de l'article VI de la convention sur les privilèges et immunités des Nations

20
IMMUNITÉ DE JURIDICTION (AVIS CONSULTATIF) 79

Unies, avis consultatif, C.LJ. Recueil 1989, p. 190-191, par. 37, et Licéité
de la menace ou de l'emploi d'armes nucléaires, avis consultatif, CL.
Recueil 1996 (1), p. 235, par. 14.)

30. En l'espèce, la Cour, ayant établi sa compétence, ne voit aucune
raison décisive de ne pas donner l’avis consultatif que le Conseil lui a
demandé. Aucun participant à la présente procédure n’a d’ailleurs
contesté la nécessité pour la Cour de remplir sa fonction consultative
dans le cas d’espèce.

* Ok

31. Le paragraphe 2 de l’article 65 du Statut stipule que

«[lJes questions sur lesquelles l’avis consultatif de la Cour est
demandé sont exposées à la Cour par une requête écrite qui formule,
en termes précis, la question sur laquelle l’avis de la Cour est
demandé».

Conformément à cette exigence, le Secrétaire général a transmis à la Cour
le texte de la décision du Conseil, dont le paragraphe 1 est rédigé comme
suit:

«1. Prie la Cour internationale de Justice de donner, à titre prio-
ritaire, en vertu du paragraphe 2 de l’article 96 de la Charte des
Nations Unies et conformément à la résolution 89 (I) de l’Assemblée
générale, un avis consultatif sur le point de droit concernant l’appli-
cabilité de la section 22 de l’article VI de la convention sur les pri-
vilèges et immunités des Nations Unies au cas de Dato’ Param
Cumaraswamy, en tant que rapporteur spécial de la Commission des
droits de l’homme chargé de la question de l’indépendance des juges
et des avocats, en tenant compte des paragraphes | à 15 de la note
du Secrétaire général, et sur les obligations juridiques de la Malaisie
en l’espèce. »

32, La Malaisie a indiqué à la Cour qu'elle n’avait «jamais approuvé
le texte de la question tel qu’il figure dans le document E/1998/L.49 ou tel
qu'il a été en définitive adopté par le Conseil et soumis à la Cour» et
qu’elle s'était toujours «contentée de «prendre note» de la question telle
que formulée à l’origine par le Secrétaire général et soumise au Conseil
dans le document E/1998/94». Elle soutient que l’avis consultatif de la
Cour devrait se limiter au différend qui l’oppose à l'Organisation des
Nations Unies. Ce différend a trait, selon elle, à la question (telle que for-
mulée par le Secrétaire général lui-même (voir paragraphe 20 ci-dessus))
de savoir si ce dernier est doté du pouvoir exclusif de déterminer si les
actes (y compris les paroles ou écrits) d’un expert ont été accomplis au
cours de sa mission. Ainsi, dans les conclusions de la version revisée de
son exposé écrit, la Malaisie a notamment déclaré qu’elle

«considère que le Secrétaire général de l'Organisation des Nations
Unies n’est pas investi du pouvoir exclusif de déterminer si des pa-

21
IMMUNITÉ DE JURIDICTION (AVIS CONSULTATIF) 80

roles ont été prononcées au cours d’une mission pour les Nations
Unies au sens de l’alinéa b) de la section 22 de la convention».

A Vaudience, la Malaisie s’est exprimée comme suit:

«fe]n appliquant Ja section 30, le Conseil économique et social
n’exerce qu’une fonction d’intermédiaire dans la soumission à la
Cour d’un différend entre le Secrétaire général et la Malaisie. Le
Conseil économique et social ne défend pas une position qui lui
serait propre, comme cela aurait pu être le cas s’il recherchait un avis
sur une question juridique dans un autre cadre que celui de la sec-
tion 30 ... [L]le Conseil économique et social ne fait que transmettre
le différend, il ne saurait en changer la nature ou modifier le contenu
de la question.»

33. Dans l'exposé écrit qu’il a présenté au nom du Secrétaire général,
le conseiller juridique de !’Organisation des Nations Unies a prié la Cour

«[d’]établir que, sous réserve des dispositions des sections 29 et 30 de
Particle VIII de la convention, le Secrétaire général a seul qualité
pour déterminer si des actes, y compris des paroles ou des écrits,
s'inscrivent dans le cours de l’accomplissement d’une mission pour
POrganisation des Nations Unies et si iesdits actes entrent dans le
champ du mandat confié à un expert en mission de l'Organisation
des Nations Unies»;

il a aussi fait valoir que les

«juridictions nationales des Etats Membres parties à la convention
ne sauraient trancher de telles questions, ni statuer à leur sujet, posi-
tion qui va de pair avec Je droit et le devoir qu’a le Secrétaire géné-
ral, aux termes de l’article VI, section 23, de la convention, de lever
l’immunité dans tous les cas où, à son avis, elle empêcherait que jus-
tice soit faite et où elle peut être levée sans que cela porte préjudice
aux intérêts de l'Organisation».

34. Les autres Etats participant à la présente procédure ont exprimé
des vues diverses sur la question du pouvoir exclusif du Secrétaire général
évoquée ci-dessus.

*

35. Comme le Conseil l’a indiqué dans le préambule de sa déci-
sion 1998/297, celle-ci a été adoptée sur la base de la note susmention-
née du Secrétaire général sur les «privilèges et immunités du rapporteur
spécial de la Commission des droits de l’homme chargé de Ia question de
l'indépendance des juges et des avocats» (voir paragraphe 1 ci-dessus). Le
paragraphe 1 du dispositif de la décision renvoie expressément aux para-
graphes 1 à 15 de cette note, mais non au paragraphe 21 contenant les
deux questions que le Secrétaire général suggérait de soumettre à la Cour

22
IMMUNITÉ DE JURIDICTION (AVIS CONSULTATIF) 81

{voir paragraphe 20 ci-dessus). La Cour relèvera que le libellé de la ques-
tion qui lui a été posée par le Conseil diffère nettement de celui proposé
par le Secrétaire général.

36. Les participants à la présente procédure ont avancé des vues diver-
gentes sur le point de savoir quelle est la question juridique à laquelle la
Cour doit répondre. La Cour observera qu’il appartient au Conseil — et
non à un Etat Membre ou au Secrétaire général — d’arrêter les termes
d’une question qu’il souhaite poser.

37. Le Conseil a adopté sa décision 1998/297 sans vote. Il n’a eu à se
prononcer sur aucune proposition tendant à ce que la question soumise à
la Cour s’étende, ou à plus forte raison se limite, au pouvoir exclusif du
Secrétaire général de déterminer si des actes (y compris des paroles ou des
écrits) ont été accomplis au cours d’une mission effectuée pour l’Organi-
sation des Nations Unies et si ces actes, ces paroles ou ces écrits entrent
dans le cadre du mandat confié à l'expert en mission pour l'Organisation
des Nations Unies. Même si les comptes rendus analytiques du Conseil
ne font pas expressément état de ce point, il est clair que le Conseil,
auquel il appartenait de présenter la demande à la Cour, n’a pas adopté
les questions énoncées dans la conclusion de la note du Secrétaire géné-
ral, mais a préféré formuler sa propre question en des termes qui n’ont
pas été contestés à l’époque (voir paragraphe 20 ci-dessus). En consé-
quence, la Cour répondra maintenant à la question telle que formulée par
le Conseil.

x
* *

38. La Cour examinera tout d’abord la première partie de la question
que le Conseil lui a posée, à savoir

«le point de droit concernant l’applicabilité de la section 22 de l’ar-
ticle VI de la convention sur les privilèges et immunités des Nations
Unies au cas de Dato’ Param Cumaraswamy, en tant que rapporteur
spécial de la Commission des droits de l’homme chargé de la ques-
tion de l’indépendance des juges et des avocats, en tenant compte des
paragraphes 1 à 15 de la note du Secrétaire général...»

39. Il ressort des débats du Conseil sur le contenu de la demande
d’avis consultatif que si la note du Secrétaire général a été mentionnée
dans cette demande, c’est pour fournir à la Cour les faits de base à garder
à l'esprit pour se prononcer. La demande du Conseil ne se rapporte donc
pas uniquement à la question liminaire de savoir si M. Cumaraswamy
était et est un expert en mission au sens de la section 22 de l'article VI de
la convention générale mais aussi, au cas où la réponse à cette question
serait affirmative, aux conséquences de cette conclusion dans les circons-
tances de l’espèce.

23
IMMUNITÉ DE JURIDICTION (AVIS CONSULTATIF) 82

40. Selon Particle 105 de la Charte des Nations Unies:

«1. L'Organisation jouit, sur le territoire de chacun de ses
Membres, des privilèges et immunités qui lui sont nécessaires pour
atteindre ses buts.

2. Les représentants des Membres des Nations Unies et les fonc-
tionnaires de l'Organisation jouissent également des privilèges et
immunités qui leur sont nécessaires pour exercer en toute indépen-
dance leurs fonctions en rapport avec l'Organisation.

3. L'Assemblée générale peut faire des recommandations en vue
de fixer les détails d'application des paragraphes | et 2 du présent
article ou proposer aux Membres des Nations Unies des conventions
à cet effet.»

Conformément à l’article 105 de la Charte, l’Assemblée générale a
approuvé la convention générale le 13 février 1946 et l’a proposée pour
adhésion à chacun des Membres de l'Organisation des Nations Unies. La
Malaisie est devenue partie à la convention générale, sans réserve, le
28 octobre 1957.

41. La convention générale comporte un article VI intitulé «Experts
en missions pour l'Organisation des Nations Unies». I] comprend deux
sections (22 et 23). La section 22 dispose:

«Les experts (autres que les fonctionnaires visés à l’article V)
lorsqu'ils accomplissent des missions pour l'Organisation des Nations
Unies jouissent, pendant la durée de cette mission, y compris le
temps du voyage, des privilèges et immunités nécessaires pour exer-
cer leurs fonctions en toute indépendance. Ils jouissent en particulier
des privilèges et immunités suivants:

b) immunité de toute juridiction en ce qui concerne les actes accom-
plis par eux au cours de leurs missions (y compris leurs paroles et
écrits). Cette immunité continuera à leur être accordée même
après que ces personnes auront cessé de remplir des missions
pour l'Organisation des Nations Unies.

.»

42. Dans son avis consultatif du 14 décembre 1989 sur l’Applicabilité
de la section 22 de l’article VI de la convention sur les privilèges et immu-
nités des Nations Unies, la Cour a examiné l’applicabilité de la section 22
ratione personae, ratione temporis et ratione loci.

Dans ce contexte, la Cour a dit:

«L'objectif recherché par la section 22 ... est ... clair, à savoir per-
mettre à l'Organisation des Nations Unies de confier des missions à
des personnes n’ayant pas la qualité de fonctionnaire de l’Organisa-
tion et leur garantir les «priviléges et immunités nécessaires pour

24
IMMUNITE DE JURIDICTION (AVIS CONSULTATIF) 83

exercer leurs fonctions en toute indépendance» ... L’essentiel n’est
pas dans leur situation administrative, mais dans la nature de leur
mission.» (C.LJ. Recueil 1989, p. 194, par. 47.)

Dans le méme avis consultatif, la Cour a conclu qu’un rapporteur spécial
nommé par la Sous-Commission de la lutte contre les mesures discrimi-
natoires et de la protection des minorités auquel est confiée une mission
de recherche doit étre considéré comme un expert en mission au sens de
la section 22 de l’article VI de la convention générale (ibid, p. 197,
par. 55).

43. La méme conclusion doit étre retenue en ce qui concerne les rap-
porteurs spéciaux nommés par la Commission des droits de l’homme,
dont la Sous-Commission est un organe subsidiaire. Il peut être observé
que les rapporteurs spéciaux de la Commission sont en général non seu-
lement chargés d’une mission de recherche mais aussi d’une mission de
surveillance des violations des droits de l’homme et d’établissement de
rapports à leur sujet. Mais ce qui est déterminant, c’est qu’une mission
leur a été confiée par l’Organisation des Nations Unies et qu’ils jouissent
dès lors des privilèges et immunités prévus à la section 22 de l’article VI,
qui protègent l'exercice indépendant de leurs fonctions.

44, Par une lettre du 21 avril 1994, le président de la Commission a
informé le sous-secrétaire général aux droits de l’homme de la nomina-
tion de M. Cumaraswamy comme rapporteur spécial. Le mandat du rap-
porteur spécial figure dans la résolution 1994/41 de la Commission inti-
tulée « Indépendance et impartialité du pouvoir judiciaire, des jurés et des
assesseurs et indépendance des avocats». Le Conseil a fait sienne cette
résolution par sa décision 1994/251 du 22 juillet 1994. Le mandat du rap-
porteur spécial comprend les tâches suivantes:

«a) soumettre toute allégation transmise au rapporteur spécial à un
examen contradictoire et faire part de ses conclusions;

b) identifier et recenser non seulement les atteintes portées à l’indé-
pendance du pouvoir judiciaire, des avocats et des personnels et
auxiliaires de justice, mais aussi les progrès accomplis dans la
protection et l’amélioration de cette ndépendance, notamment
en proposant des programmes d'assistance technique et de ser-
vices, lorsque ceux-ci sont demandés par Etat concerné;

c) étudier en raison de leur importance et de leur actualité, en vue
de faire des propositions, certaines questions de principe, dans
le but de protéger et de renforcer l’indépendance du judiciaire
et des avocats.»

45. La Commission, par sa résolution 1997/23 du 11 avril 1997, a pro-
rogé le mandat du rapporteur spécial pour une nouvelle période de trois
ans.

A la lumière de ces circonstances, la Cour conclut que M. Cuma-
raswamy doit être considéré comme un expert en mission au sens de la
section 22 de l’article VI à compter du 21 avril 1994, qu’à ce titre les dis-

25
IMMUNITÉ DE JURIDICTION (AVIS CONSULTATIF) 84

positions de cette section lui étaient applicables à la date de ses déclara-
tions litigieuses et qu’elles continuent de lui être applicables.

46. La Cour observera que la Malaisie a reconnu que M. Cuma-
raswamy, en sa qualité de rapporteur spécial de la Commission, était un
expert en mission et que ces experts jouissent des privilèges et immunités
prévus par la convention générale dans leurs relations avec les Etats
parties, y compris ceux dont ils sont les ressortissants ou sur le territoire
desquels ils résident. La Malaisie et l'Organisation des Nations Unies
sont pleinement d'accord sur ces points, comme le sont les autres Etats
ayant participé à la procédure.

*

47. La Cour recherchera à présent si l’immunité prévue à l’alinéa 5)
de la section 22 s'applique à M. Cumaraswamy dans les circonstances
propres au cas d’espèce, c’est-à-dire si les paroles qu'il a prononcées au
cours de l’interview, telles qu’elles ont été publiées dans l’article de la
revue International Commercial Litigation (numéro de novembre 1995),
l’ont été au cours de sa mission et s’il jouissait dès lors de l’immunité de
juridiction en ce qui concerne ces paroles.

48. Au cours de la procédure orale, le Solicitor General de la Malaisie
a fait valoir que la question posée par le Conseil à la Cour n’englobait
pas ce point. Elle a déclaré que l’interprétation correcte des mots employés
par le Conseil dans sa requéte

«[n’allait] pas jusqu’à inviter la Cour à décider si, à supposer que le
Secrétaire général ait eu compétence pour déterminer le caractère des
actes du rapporteur spécial, il a à juste titre exercé celle-ci»

et a ajouté:

«La Malaisie observe que le terme utilisé était « applicabilité» et non
pas « application». « Applicabilité» signifie «si la disposition est appli-
cable à quelqu’un» et non pas «comment elle doit être appliquée. »

49. La Cour ne souscrit pas à cette interprétation. Il ressort en effet
des termes de la demande que le Conseil souhaite être informé de l'avis de
la Cour sur la question de savoir si l’alinéa b) de la section 22 est appli-
cable au rapporteur spécial dans les circonstances exposées aux para-
graphes | à 15 de la note du Secrétaire général et si, par conséquent, le
Secrétaire général a conclu à bon droit que le rapporteur spécial a agi au
cours de sa mission.

50. Aux fins de déterminer si un expert en mission jouit, dans des cir-
constances données, de l’immunité prévue à l’alinéa b) de la section 22, le
Secrétaire général de l'Organisation des Nations Unies a un rôle central à
jouer. En sa qualité de plus haut fonctionnaire de l'Organisation, il a le
pouvoir et la responsabilité d’assurer la protection nécessaire lorsque
besoin en est. Ce pouvoir a été reconnu par la Cour quand elle a dit:

26
IMMUNITÉ DE JURIDICTION (AVIS CONSULTATIF) 85

«A considérer le caractère des fonctions confiées à l'Organisation
et la nature des missions de ses agents, il devient évident que la qua-
lité de l'Organisation pour exercer, dans une certaine mesure, une
protection fonctionnelle de ses agents, est nécessairement impliquée
par la Charte.» (Réparation des dommages subis au service des
Nations Unies, avis consultatif, C.J. Recueil 1949, p. 184.)

51. La section 23 de l’article VI de la convention générale dispose que
«{lles privilèges et immunités sont accordés aux experts dans l’intérét de
l'Organisation des Nations Unies, et non à leur avantage personnel». En
assurant la protection des experts des Nations Unies, le Secrétaire général
protège donc la mission confiée à l’expert. A cet égard, c’est au Secrétaire
général que sont principalement conférés la responsabilité et le pouvoir
de protéger les intérêts de l'Organisation et de ses agents, y compris les
experts en missions. Comme la Cour l’a déclaré:

«Pour que l’agent puisse s'acquitter de ses devoirs de façon satis-
faisante, il faut qu’il sente que cette protection lui est assurée par
(Organisation et qu’il peut compter sur elle. Afin de garantir l’indé-
pendance de l’agent et, en conséquence, l’action indépendante de
l'Organisation elle-même, il est essentiel que l’agent, dans l’exercice
de ses fonctions, n’ait pas besoin de compter sur une autre protec-
tion que celle de l’ Organisation...» (/bid., p. 183.)

52. C’est en fonction des faits propres à une affaire particulière que
Pon peut déterminer si un agent de l'Organisation a agi au cours de sa
mission. En l’espèce, le Secrétaire général, ou le conseiller juridique de
l'Organisation des Nations Unies en son nom, a informé à de nombreuses
reprises le Gouvernement malaisien de sa conclusion suivant laquelle
M. Cumaraswamy avait prononcé les paroles citées dans l’article de la
revue International Commercial Litigation en sa qualité de rapporteur
spécial de la Commission et bénéficiait en conséquence de l’immunité de
«toute» juridiction.

53. Comme le montrent clairement les écritures et les exposés oraux de
POrganisation des Nations Unies, le Secrétaire général a été conforté
dans cette opinion par le fait que les contacts avec les médias sont deve-
nus une pratique habituelle pour les rapporteurs spéciaux de la Commis-
sion. Cette pratique a été confirmée par le haut commissaire aux droits de
l’homme qui, dans une lettre en date du 2 octobre 1998, versée au dossier,
a écrit qu’«il [était] tout a fait courant que les rapporteurs spéciaux par-
lent a la presse des questions ayant trait à leurs investigations, tenant
ainsi le grand public informé de leur travail».

54. Comme indiqué ci-dessus (voir paragraphe 13), l’article « Malay-
sian Justice on Trial» paru dans la revue International Commercial Liti-
gation fait état à plusieurs reprises de la qualité de rapporteur spécial des
Nations Unies, sur la question de l’indépendance des juges et des avocats,
de M. Cumaraswamy. Dans ses rapports à la Commission (voir para-

27
IMMUNITÉ DE JURIDICTION (AVIS CONSULTATIF) 86

graphe 18 ci-dessus), M. Cumaraswamy a exposé ses méthodes de tra-
vail, exprimé des préoccupations en ce qui concerne l’indépendance des
organes judiciaires malaisiens et évoqué les poursuites civiles engagées
contre lui. I] a fait observer dans son troisième rapport que le conseiller
juridique de l’Organisation des Nations Unies avait avisé le Gouver-
nement malaisien qu'il s'était exprimé au cours de sa mission et qu'il jouis-
sait dès lors de l’immunité de juridiction.

55. Comme indiqué au paragraphe 18 ci-dessus, la Commission, dans
ses diverses résolutions, a pris acte des rapports du rapporteur spécial et
a pris note de ses méthodes de travail. En 1997, elle a prorogé son man-
dat pour une nouvelle période de trois ans (voir paragraphes 18 et 45 ci-
dessus). La Commission n’aurait sans doute pas procédé de la sorte si elle
avait estimé que M. Cumaraswamy avait agi hors du cadre de son man-
dat et avait donné l'interview à la revue International Commercial Litiga-
tion hors de l'exercice de ses fonctions. Le point de vue de la Commission
a ainsi pu conforter le Secrétaire général dans sa conclusion.

56. La Cour, dans la présente espèce, n’est pas appelée à se prononcer
sur le caractère approprié ou non des propos tenus par le rapporteur spé-
cial et sur son évaluation de la situation. En tout état de cause, eu égard
aux circonstances de l’espéce, dont des éléments sont exposés aux para-
graphes 1 à 15 de la note du Secrétaire général, la Cour est d’avis que
celui-ci a conclu a bon droit que M. Cumaraswamy, en pronongant les
paroles citées dans l’article de la revue International Commercial Litiga-
tion, agissait au cours de sa mission de rapporteur spécial de la Commis-
sion. Par conséquent, l'alinéa b) de la section 22 de l’article VI de la
convention générale lui est applicable au cas particulier et lui procure
Pimmunite de toute juridiction.

* x

57. La Cour examinera maintenant la seconde partie de la question du
Conseil, à savoir «les obligations juridiques de la Malaisie en l’espèce».

58. La Malaisie soutient qu'il est prématuré d’aborder la question de
ses obligations. Elle estime que l’obligation d’assurer que les exigences de
la section 22 de la convention soient remplies est une obligation de résul-
tat et non une obligation quant aux moyens à utiliser pour parvenir à ce
résultat. Elle expose en outre qu’elle s’est acquittée de son obligation au
titre de la section 34 de la convention générale qui prévoit qu’une partie
à la convention doit être «en mesure d’appliquer, en vertu de son propre
droit, [ses] dispositions», en promulguant les textes législatifs nécessaires ;
enfin, elle fait valoir que les tribunaux malaisiens ne sont pas encore par-
venus à une décision finale en ce qui concerne le droit de M. Cuma-
raswamy à bénéficier de l’immunité de juridiction.

59. La Cour tient à souligner que la demande d’avis consultatif a trait
aux «obligations juridiques de la Malaisie en l’espéce». Le différend qui
oppose l'Organisation des Nations Unies et la Malaisie est apparu du fait
que le Gouvernement de la Malaisie n’a pas indiqué aux autorités judi-

28
IMMUNITÉ DE JURIDICTION (AVIS CONSULTATIF) 87

ciaires malaisiennes compétentes que le Secrétaire général était parvenu
à la conclusion que M. Cumaraswamy avait prononcé ses paroles liti-
gieuses au cours de sa mission et jouissait dès lors de l’immunité de juri-
diction (voir paragraphe 17 ci-dessus). C’est en prenant cette omission
comme point de départ dans le temps que la Cour doit répondre à la ques-
tion posée.

60. Comme la Cour l’a observé, le Secrétaire général, en sa qualité de
plus haut fonctionnaire de l'Organisation, a la responsabilité principale
de la protection des intérêts de celle-ci; à ce titre, il lui incombe d’appré-
cier si ses agents ont agi dans le cadre de leurs fonctions et, lorsqu'il
conclut par l’affirmative, de protéger ces agents, y compris les experts en
missions, en faisant valoir leur immunité. Cela signifie que le Secrétaire
général a le pouvoir et la responsabilité d’aviser le gouvernement d’un
Etat Membre de sa conclusion et, s’il y a lieu, de prier ledit gouvernement
d’agir en conséquence et, en particulier, de porter cette conclusion à la
connaissance des tribunaux internes si les actes d’un agent ont donné ou
pourraient donner lieu à des actions en justice.

61. Lorsque les tribunaux nationaux sont saisis d’une affaire mettant
en cause l’immunité d’un agent de l'Organisation des Nations Unies, il
échet de leur notifier immédiatement toute conclusion du Secrétaire géné-
ral concernant cette immunité. Cette conclusion et les documents dans
lesquels elle s'exprime créent une présomption. Une telle présomption ne
peut être écartée que pour les motifs les plus impérieux et les tribunaux
nationaux doivent donc lui accorder le plus grand poids.

Les autorités gouvernementales d’une partie à la convention générale
sont donc tenues de communiquer cette information aux tribunaux natio-
naux concernés car l’application correcte de la convention générale par
ces derniers en dépend.

Ne pas s'acquitter de cette obligation, parmi d’autres, pourrait occa-
sionner la mise en œuvre de la procédure prévue à la section 30 de l’ar-
ticle VIII de la convention.

62. La Cour conclut que le Gouvernement de la Malaisie était tenu, en
vertu de l’article 105 de la Charte et de la convention générale, d’aviser
ses tribunaux de la position prise par le Secrétaire général. Selon une
règle bien établie du droit international, le comportement de tout organe
d’un Etat doit être regardé comme un fait de cet Etat. Cette règle, qui
revêt un caractère coutumier, trouve son expression à l’article 6 du projet
d’articles sur la responsabilité des Etats, adopté à titre provisoire par la
Commission du droit international en première lecture, qui stipule:

«Le comportement d’un organe de l’Etat est considéré comme un
fait de cet Etat d’après le droit international, que cet organe appar-
tienne au pouvoir constituant, législatif, exécutif, judiciaire ou autre,
que ses fonctions aient un caractère international ou interne, et que
sa position dans le cadre de l’organisation de l'Etat soit supérieure
ou subordonnée.» (Annuaire de la Commission du droit internatio-
nal, 1973, vol. II, p. 197.)

29
IMMUNITÉ DE JURIDICTION (AVIS CONSULTATIF) 88

Le gouvernement n'ayant pas transmis la conclusion du Secrétaire géné-
ral aux tribunaux compétents et le ministre des affaires étrangères ne
l'ayant pas mentionnée dans son propre certificat, la Malaisie ne s’est pas
acquittée de l’obligation sus-indiquée.

63. L’alinéa b) de la section 22 de la convention générale indique
expressément que les experts en missions jouissent de l’immunité de toute
juridiction en ce qui concerne les actes accomplis par eux au cours de
leurs missions (y compris leurs paroles et écrits). Il en découle nécessai-
rement que les questions d’immunité sont des questions préliminaires qui
doivent être tranchées dans les meilleurs délais in limine litis. C’est là un
principe de droit procédural généralement reconnu, que la Malaisie était
tenue de respecter. Les tribunaux malaisiens n’ont pas statué in limine
litis sur Pimmunité du rapporteur spécial (voir paragraphe 17 ci-dessus);
ils ont ainsi privé de sa raison d’être la règle relative à l’immunité,
énoncée à l’alinéa 6) de la section 22. De plus, des dépens ont été mis à la
charge de M. Cumaraswamy alors que la question de l’immunité demeu-
rait pendante. Comme il a été rappelé ci-dessus, le comportement d’un
organe de l’Etat — même indépendant du pouvoir exécutif — doit être
regardé comme un fait de cet Etat. En conséquence, la Malaisie n’a pas
agi conformément aux obligations que lui impose le droit international.

*

64. Il convient d’ajouter que l’immunité de juridiction reconnue par la
Cour à M. Cumaraswamy suppose que ce dernier soit dégagé de toute
obligation financière mise à sa charge par les tribunaux malaisiens,
notamment au titre des dépens.

*

65. Selon la section 30 de l’article VII de la convention générale, l’avis
de la Cour sera accepté par les parties au différend comme décisif. La
Malaisie a reconnu ses obligations au titre de cette section.

La Cour estimant que M. Cumaraswamy est un expert en mission qui
jouit de ’immunité de juridiction en vertu de l’alinéa 6) de la section 22,
le Gouvernement de la Malaisie est tenu de communiquer le présent avis
consultatif aux tribunaux malaisiens compétents, afin qu’il soit donné
effet aux obligations internationales de la Malaisie et que soit respectée
Pimmunité de M. Cumaraswamy.

Pa

66. La Cour tient enfin à souligner que la question de l’immunité de
juridiction est distincte de celle de la réparation de tout préjudice subi du
fait d’actes accomplis par l'Organisation des Nations Unies ou par ses
agents dans l’exercice de leurs fonctions officielles.

30
IMMUNITÉ DE JURIDICTION (AVIS CONSULTATIF) 89

L'Organisation peut certes être amenée à supporter les conséquences
dommageables de tels actes. Toutefois, comme il ressort de la section 29
de l’article VIII de la convention générale, il n’appartient pas aux tribu-
naux nationaux de connaître de telles demandes dirigées contre l’Organi-
sation; ces demandes doivent être réglées selon les modes appropriés que
P«Organisation des Nations Unies devra prévoir» conformément à la
section 29.

Par ailleurs, il est à peine besoin d'ajouter que tous les agents de
l'Organisation des Nations Unies, quelle que soit la qualité officielle en
laquelle ils agissent, doivent veiller à ne pas excéder les limites de leurs
fonctions et doivent se comporter de maniére a éviter que des demandes
soient dirigées contre Organisation.

x * x

67. Par ces motifs,
La Cour
Est d'avis:
1) a) Par quatorze voix contre une,

Que la section 22 de l’article VI de la convention sur les privi-
lèges et immunités des Nations Unies est applicable au cas de
Dato’ Param Cumaraswamy, en tant que rapporteur spécial de la
Commission des droits de l’homme sur la question de l’indépen-
dance des juges et des avocats;

Pour: M. Schwebel, président; M. Weeramantry, vice-président;
MM. Oda, Bedjaoui, Guillaume, Ranjeva, Herczegh, Shi,
Fleischhauer, Vereshchetin, M™° Higgins, MM. Parra-Aranguren,
Kooïjmans, Rezek, juges;

CONTRE: M. Koroma, juge;

b) Par quatorze voix contre une,

Que Dato’ Param Cumaraswamy jouit de l’immunité de toute
juridiction pour les paroles qu'il a prononcées au cours d’une
interview, telles qu’elles ont été publiées dans un article du numéro
de novembre 1995 de la revue International Commercial Litiga-
tion;
pour: M. Schwebel, président; M. Weeramantry, vice-président;

MM. Oda, Bedjaoui, Guillaume, Ranjeva, Herczegh, Shi,

Fleischhauer, Vereshchetin, M Higgins, MM. Parra-Aranguren,

Kooijmans, Rezek, juges;

CONTRE: M. Koroma, juge;

2) a) Par treize voix contre deux,

Que le Gouvernement de la Malaisie était tenu d’aviser les tri-
bunaux malaisiens de la conclusion du Secrétaire général selon

31
IMMUNITÉ DE JURIDICTION (AVIS CONSULTATIF) 90

laquelle Dato’ Param Cumaraswamy jouissait de limmunité de

juridiction ;

pour: M. Schwebel, président; M. Weeramantry, vice-président;
MM. Bedjaoui, Guillaume, Ranjeva, Herczegh, Shi, Fleischhauer,
Vereshchetin, M™* Higgins, MM. Parra-Aranguren, Koojjmans,
Rezek, juges;

CONTRE: MM. Oda, Koroma, juges;

b) Par quatorze voix contre une,

Que les tribunaux malaisiens avaient Vobligation de traiter la
question de l’immunité de juridiction comme une question préli-
minaire à trancher dans les meilleurs délais in limine litis;
pour: M. Schwebel, président; M. Weeramantry, vice-président;

MM. Oda, Bedjaoui, Guillaume, Ranjeva, Herczegh, Shi,

Fleischhauer, Vereshchetin, M™* Higgins, MM. Parra-Aranguren,

Kooiïijmans, Rezek, juges;

CONTRE: M. Koroma, juge;

3) A l’unanimité,

Que Dato’ Param Cumaraswamy doit être dégagé de toute obliga-
tion financière mise à sa charge par les tribunaux malaisiens, notam-
ment au titre des dépens;

4) Par treize voix contre deux,

Que le Gouvernement de la Malaisie est tenu de communiquer le
présent avis consultatif aux tribunaux malaisiens, afin qu’il soit donné
effet aux obligations internationales de la Malaisie et que soit res-
pectée l’immunité de Dato’ Param Cumaraswamy;
pour: M. Schwebel, président; M. Weeramantry, vice-président;

MM. Bedjaoui, Guillaume, Ranjeva, Herczegh, Shi, Fleischhauer,
Vereshchetin, M"° Higgins, MM. Parra-Aranguren, Kooijmans, Rezek,

juges;
CONTRE: MM. Oda, Koroma, juges.

Fait en anglais et en francais, le texte anglais faisant foi, au Palais de la
Paix, à La Haye, le vingt-neuf avril mil neuf cent quatre-vingt-dix-neuf,
en deux exemplaires, dont l’un sera déposé aux archives de la Cour et
l’autre sera transmis au Secrétaire général de l'Organisation des Nations
Unies.

Le président,
(Signé) Stephen M. SCHWEBEL.

Le greffier,
{ Signé) Eduardo VALENCIA-OsPINA.

32
IMMUNITÉ DE JURIDICTION (AVIS CONSULTATIF) 91

M. WEERAMANTRY, vice-président, et MM. Opa et REZEK, juges,
joignent à l’avis les exposés de leur opinion individuelle.

M. Koroma, juge, joint à l’avis l'exposé de son opinion dissidente.

(Paraphé) S.MS.
( Paraphé} E.V.O.

33
